Appeals by the plaintiffs in four actions against the City of Albany from judgments of nonsuit and costs entered on verdicts of no cause of action and from orders denying new trial. The accident and incidents from which these actions arose have been considered by this court in connection with appeals from orders dismissing the complaint against the railroad and a contractor. (253 App. Div. 68.) The order of the Trial Term was affirmed in this court by a divided vote, three to two. The Trial Term and this court were reversed in the Court of Appeals *963and a new trial ordered. (279 N. Y. 416.) The law as announced in the latter decision applies in all respects to this ease. There were a few errors in the admission and also in the exclusion of evidence, but they do not seem to be of sufficient gravity to be prejudicial and to require a new trial. The plaintiffs took no exceptions to the charge and made no requests to charge. The objections now raised are not impressive. Reference is made to the opinions in the eases above cited for the facts. Judgment and order unanimously affirmed, with one bill of costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Sehenek, JJ.